Journal Entries (1824-35): Journal 3: (1) Rule to bring body of defendant *p. 482; (2) recognizance taken, rule to bring body withdrawn *p. 487; (3) rule to declare and to plead *p. 502. Journal p: (4) Issue ordered sent to circuit court for trial MS p. 94; (5) motion for judgment on circuit court verdict MS p. 140; (6) motion in arrest overruled MS p. 197; (7) continued MS p. 233; (8) motion for new trial argued MS p. 331; (9) argued, submitted MS p. 332; (10) continued for further argument MS p. 351; (11) argued MS p. 416; (12) argued, submitted MS p. 417; (13) motion for new trial argued, submitted MS p. 511; (14) rule for security for costs MS p. 515. Journal 3: (15) Motion to rescind rule for security, for leave to file security, for venire MS p. 46; (16) leave given to file security MS p. 67; (17) venire facias ordered issued MS p. 95.
Papers in File: (i) Precipe for process; (2) capias and return; (3) affidavit of indebtedness; (4) recognizance; (5) declaration; (6) plea of non assump-sit; (7) transcript for circuit court and of circuit court verdict; (8) circuit court verdict; (9) motion in arrest of judgment; (10) reasons in arrest of judgment; (11) motion and reasons for new trial; (12) subpoena issued by circuit court; (13) stipulation re taking depositions; (14-15) depositions of Giles Sanford and Jacob Houghton, respectively; (16) certificate of clerk of circuit court; (17) certificate of judge of circuit court; (18) affidavit of H. S. Cole; (19) motion for security for costs; (20) affidavit for security for costs; (21) supplemental affidavit of Jacob Houghton; (22) writ of venire facias and return.
182P-36 Calendar, MS p. 19.